DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the abstract overcome the abstract objections from the previous office action.  
Applicant’s amendments and arguments with respect to 35 USC 102 rejection of claims 1-5 have been fully considered and are persuasive.  Applicant argues that Parker (US Patent 6,658,816) does not disclose adjacent pairs of the gripper members as defining four different infeed openings, each for receiving articles from an associated infeed conveyor as required by amended claim 1.  The examiner agrees with this assessment.  Applicant also argues that Parker does not disclose the gripper members to define a pair of spaced, opposite infeed openings as required by amended claim 5.  The examiner agrees with this assessment.  Therefore, the 35 USC 102 rejection of claims 1-5 has been withdrawn. 
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claim 1 is the inclusion of adjacent pairs of the gripper members as defining four different infeed openings, each for receiving articles from an associated infeed conveyor in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        2/11/2022